Citation Nr: 1442533	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  12-05 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to waiver of overpayment of benefits in the calculated amount of $1,561.33, to include whether the overpayment was properly created.


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1981 to June 2003.  

This case comes before the Board of Veterans' Appeals (Board) from an August 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Board has not only reviewed the physical claims file but also the Veteran's file on the "Virtual VA" paperless claims processing system to ensure a total review of the evidence.   


FINDINGS OF FACT

1.  In August 2011 the VA RO corrected the Veteran's son's date of birth, thereby adjusting the Veteran's benefits, which resulted in an overpayment of $1,561.33.

2.  At the time of the creation of the overpayment, the Veteran's son was under the age of 23 and had been continuously enrolled in school.


CONCLUSION OF LAW

The overpayment was not validly created.  38 U.S.C.A. §§ 101(4)(A), 5112(b)(2) (West 2002); 38 C.F.R. §§ 3.501, 3.652(a) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.962 (2013).

In the Veteran's February 2003 claim the Veteran reported that his son's date of birth was June [redacted], 1989, making his eighteenth birthday on June [redacted], 2007.  

The VA RO mistakenly reported the Veteran's date of birth as June [redacted], 2003, making his eighteenth birthday on June [redacted], 2021.  However, the Veteran was unaware of this mistake as the VA RO wrote in its notification letter that his son's eighteenth birthday was June [redacted], 1921.

When the VA RO correct this mistake in August 2011, the Veteran's son was twenty-two and enrolled in school.  The Veteran has submitted his son's educational records and reports that his son was continuously in school since kindergarten.  

38 U.S.C.A. § 101(4)(A)(iii) defines a "child" as a legitimate child who is a member of the Veteran's household and "after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an educational institution approved by the Department of Veterans Affairs."  

Accordingly, the Board concludes that the overpayment in question is not a valid debt as the Veteran was entitled to receive additional benefits while his son remained in school and was under the age of 23.  See 38 U.S.C.A. § 5112(b)(2); 38 C.F.R. §§ 3.501, 3.652(a).  

The Board also notes that even if the debt were valid, it appears that a waiver of overpayment has already been granted.  See Notification Letter, April 27, 2012.

The Board has considered a remand to clarify the issue of the waiver, but due to the de minimis nature of the claim, the Board has found that a remand is not an appropriate course of action (a remand would cost the VA more than the amount in question). 

ORDER

The overpayment of benefits was not validly created.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


